Citation Nr: 0516847	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-16 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Whether the appellant is entitled to an apportionment of the 
veteran's compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  The appellant is the veteran's former spouse.  The 
appellant is represented by the Disabled American Veterans.  
The veteran is unrepresented in this matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 determination by the 
St. Paul Minnesota Regional Office (RO), which denied the 
appellant's claim of entitlement to an apportionment of the 
veteran's compensation benefits.

The Board acknowledges that the veteran has not received the 
notification required by VA regulations for a contested 
claim.  However, in consideration that the outcome of this 
claim is completely favorable to the veteran, there is no 
harm to the veteran in adjudicating this claim without 
providing the proper notice.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).


FINDINGS OF FACT

1.  The appellant's claim for an apportionment of the 
veteran's VA compensation benefits was received on May [redacted], 
2003.

2.  The appellant and the veteran were divorced on May [redacted], 
2003.


CONCLUSION OF LAW

The appellant is not eligible for an apportionment of the 
veteran's VA disability compensation benefits.  38 C.F.R. 
38 C.F.R. §§ 3.400, 3.450, 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to an apportionment 
of the veteran's VA compensation benefits from the date of 
her separation from the veteran, November 26, 2002, until the 
date of their divorce.  The appellant's claim for an 
apportionment of the veteran's compensation benefits was 
received by the RO on May [redacted], 2003.  The appellant and the 
veteran were divorced the same day that the claim was 
received from the appellant, May [redacted], 2003. 

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened 
after a final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

On original claims seeking apportionment of the veteran's VA 
benefits, the effective date will be in accordance with the 
facts found.  On other than original claims, the effective 
date will be the first day of the month following the month 
in which the claim is received for apportionment of a 
veteran's award.  38 C.F.R. § 3.400(e).

In this case the appellant's claim for an apportionment was 
received on the same date her divorce became effective.  As 
noted above, the effective date of an apportionment can not 
be prior to the date of receipt of claim.  While the 
appellant was married to the veteran during the time period 
which she seeks an apportionment, November 2002 through May 
[redacted], 2003, she had not submitted a claim for apportionment 
prior to May [redacted], 2003.  The regulations cited above clearly 
state that the effective date of an apportionment will not be 
prior to receipt of the claim.  As noted above, an 
apportionment may not be awarded prior to the date of receipt 
of claim.  In addition, since the appellant was no longer 
married to the veteran after May [redacted], 2003, she had no 
eligibility for an apportionment after that date.  

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this case, the law 
and not the evidence is indeed dispositive.  The appellant's 
claim, that she is entitled to an apportionment of the 
veteran's compensation benefits, lacks legal merit and 
entitlement under the law and, accordingly, cannot be 
granted.

Finally, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), are not for application in 
this instance.  The VCAA set forth obligations and 
implementing procedures by which VA was to assist claimants 
in the development of the evidence.  In this case, any such 
development would be unnecessary, in that, as discussed 
above, the law, and not the evidence, is dispositive.


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


